DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 07/25/2022 is acknowledged.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Provisional Patent Application No 62/692,417 filed 06/29/2018; US Provisional Patent Application No. 62/850,933 filed 05/21/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/30/2019; 10/11/2019; 01/23/2020; and 02/09/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubovitsky et al. (US 6,646,723) in view of Asghari et al. (US 2019/0391242) in view of Kazuhisa Okamoto hereinafter Kazuhisa (JP2000147100A; the citations are based on the provided English Translation).
Regarding claim 1, Dubovitsky discloses a lidar sensor (see at least Figure 2) comprising: 
	an optical sensor configured to produce signals based at least on receiving one or more beams of light (see at least col. 2, “When the target frequency signal and the local frequency Signal are mixed at the photodetectors 150,190, the phase of the output signal at frequency (f-f)”); 
	a laser  (see at least col. 1, “A laser 100”) configured to emit an initial beam of light, a first portion of the initial beam of light being directed into the environment (see at least Abstract; col. 1, “The two optical signals, target and local, are introduced to a non-polarizing beam splitter 140 that transmits part of the signals and deflects the remaining portion of the signals to a reference photodetector 150”) and an internal portion of the initial beam of light being directed to the optical sensor (see at least col. 3, “FIG. 1, a pair of high speed electro-optical phase modulators 210 have been introduced prior to the frequency shifting units. Amplitude modulation of the carrier signal may be used instead of phase modulation. A second phase meter 220 has also been added to the basic configuration. A comparing unit 230 has been added to compare the outputs of the optical phase meters 195 and 220 to give the target distance”), wherein the optical sensor is configured to receive both the internal portion of the initial beam of light and a reflected beam of light resulting from the first portion of the initial beam of light being reflected at a point of reflection in the environment (see at least col. 2, “The target frequency signal is then reflected through the PBS 160 to a second retro-reflector 180 on the displaced vehicle (not shown), and then reflected to the signal photodetector 190. The target frequency signal and the local frequency signal received by the signal photodetector 190 differ in the distance traveled by 2L, where L is the distance between the two retro-reflectors 170,180”); and 
	a processor (see at least col. 3, “phase modulators 210”) configured to: 
	receive signals from the optical sensor (see at least col. 2, “The target frequency signal and the local frequency Signal received by the signal photodetector 190 differ in the distance traveled by 2L, where L is the distance between the two retro-reflectors 170,180”); 
	identify the reflected beam of light as having resulted from the first portion of the initial beam of light (see at least col. 1, “The local frequency Signal is transmitted through the PBS to a Signal photodetector 190 while the target frequency signal is directed to a first retro-reflector 170 corresponding to a fixed position for measurement”); 
	determine a distance to the point of reflection (see at least col.4, “More efficient phase modulators would also enable higher order sidebands, allowing the sensor to meet its performance requirements with lower phase resolution. The required frequency knowledge of the RF Source depends on the distance to be measured”) based at least on the reflected beam of light and the internal portion of the initial beam of light (see at least col. 2, “The target frequency signal is then reflected through the PBS 160 to a second retro reflector 180 on the displaced vehicle (not shown), and then reflected to the signal photodetector 190”)…
	Dubovitsky does not explicitly teach a processor to
	determine a radial velocity of the point of reflection relative to the lidar sensor; and 	determine a lateral velocity of the point of reflection relative to the lidar sensor based at least on a sidelobe width of the reflected beam.
	However, in the same field of endeavor, Asghari teaches
	determine a radial velocity of the point of reflection relative to the lidar sensor (see at least Para. [0047], “the electronics 62 use this distance in combination with the Doppler effect to determine the radial velocity of the reflecting object toward or away from the LIDAR chip”)… 	
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Dubovitsky by combining determine a radial velocity of the point of reflection relative to the lidar sensor as taught by Asghari. One of ordinary skill in the art would have been motivated to make this modification in order to show that improves performance when an object reflecting the LIDAR output signal from the chip is located further away from the chip (see at least Para. [0024]). 
	Neither Dubovitsky nor Asghari explicitly teaches
	determine a lateral velocity of the point of reflection relative to the lidar sensor based at least on a sidelobe width of the reflected beam. 
	However, in the same field of endeavor, Kazuhisa teach
	determine a lateral velocity of the point of reflection relative to the lidar sensor (see at least Para. [0006], “The relative velocity Vt in the radial direction of the mother unit 10 equipped with the pulse Doppler radar device and the moving target 11 is given by the equation 1”) based at least on a sidelobe width (see at least Para. [0013], “The width of the reception frequency deviation of the sidelobes clutter 13 is in the range of f0 ± fax, and fax is given by the equation 4”) of the reflected beam (see at least Para. [0017], “That is, when the moving targets 11 face each other and approach each other (in the case of head-on approaching), the reception frequency of the radar reflection echo 16 of the moving target becomes higher than the maximum reception frequency of the sidelobes clutter 14, and the figure shows. As shown in 13 (a), the radar reflection echo 16 of the moving target appears in the clutter-free region. On the other hand, when the mother unit 10 equipped with the pulse Doppler radar device tracks and approaches the moving target 11 (in the case of tail chase), the reception frequency of the radar reflected echo 16 of the moving target is sidelobes as shown in FIG. 13 (b). It falls within the range of the reception frequency of the clutter 14, and must be detected in competition with the clutter”)
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Dubovitsky in view of Asghari as taught by combining determine a lateral velocity of the point of reflection relative to the lidar sensor based at least on a sidelobe width of the reflected beam as taught by Kazuhisa. One of ordinary skill in the art would have been motivated to make this modification in order to convey target detection is improved by reducing the side lobe clutter reception level that competes with the position on the Doppler frequency axis where the radar reflected echo from the target exists is performed in the time cycle of each signal processing frame (see at least Para. [0057]).
	Regarding claim 3, the combination of Dubovitsky, Asghari and Kazuhisa teaches the lidar sensor of Claim 1. Dubovitsky in view of Asghari, where Asghari further teaches wherein the processor is configured to determine the lateral velocity of the point of reflection relative to the lidar sensor based at least on the determined radial velocity (see at least Para. [0028], “The chip includes a data branch 24 where the optical signals that are processed for LIDAR data (radial velocity and/or distance between a reflecting object and the source of the LIDAR output signal) are generated. The data branch includes an optical coupler 26 that moves a portion of the light signals from the utility waveguide 16 into the data branch”; Para. [0047], “the distance between the chip and the reflecting object can be determined without influence from the Doppler effect. Further, in some instances, the electronics 62 use this distance in combination with the Doppler effect to determine the radial velocity of  the reflecting object toward or away from the LIDAR chip”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the combination of Dubovitsky, Asghari and Kazuhisa by combining the processor is configured to determine the lateral velocity of the point of reflection relative to the lidar sensor based at least on the determined radial velocity as taught by Asghari. One of ordinary skill in the art would have been motivated to make this modification in order to show that improves performance when an object reflecting the LIDAR output signal from the chip is located further away from the chip (see at least Para. [0024]).
	Regarding claim 4, the combination of Dubovitsky, Asghari and Kazuhisa teaches the lidar sensor of Claim 1. Dubovitsky in view of Asghari, where Asghari further teaches wherein the processor is configured to determine the lateral velocity of the point of reflection relative to the lidar sensor based at least on the determined distance (see at least Para. [0028], “The chip includes a data branch 24 where the optical signals that are processed for LIDAR data (radial velocity and/or distance between a reflecting object and the source of the LIDAR output signal) are generated. The data branch includes an optical coupler 26 that moves a portion of the light signals from the utility waveguide 16 into the data branch”; Para. [0047], “the distance between the chip and the reflecting object can be determined without influence from the Doppler effect. Further, in some instances, the electronics 62 use this distance in combination with the Doppler effect to determine the radial velocity of  the reflecting object toward or away from the LIDAR chip”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the combination of Dubovitsky, Asghari and Kazuhisa by combining the processor is configured to determine the lateral velocity of the point of reflection relative to the lidar sensor based at least on the determined distance as taught by Asghari. One of ordinary skill in the art would have been motivated to make this modification in order to show that improves performance when an object reflecting the LIDAR output signal from the chip is located further away from the chip (see at least Para. [0024]).
	Regarding claim 7, the combination of Dubovitsky, Asghari and Kazuhisa teaches the lidar sensor of Claim 1. Neither Dubovitsky in view of Asghari, where Asghari teaches wherein the processor is configured to determine one or more characteristics of a surface of an object at the point of reflection based at least on a spectral analysis of the reflected beam of light (see at least Para. [0026], “The LIDAR output signal travels away from the chip and is reflected by objects in the path of the LIDAR signal. The reflected signal travels away from the objects. At least a portion of the reflected signal returns to the facet 18 of the utility waveguide 16. Accordingly, a portion of the reflected signal can enter the utility waveguide 16 through the facet 18 and serve as a LID AR input signal guided by the utility waveguide 16”; and Para. [0028], “The data branch includes an optical coupler 26 that moves a portion of the light signals from the utility waveguide 16 into the data branch. For instance, an optical coupler 26 couples a portion of the outgoing LIDAR signal from the utility waveguide 16 onto a reference waveguide 27 as a reference signal. The reference waveguide 27 carries the reference signal to a light-combining component 28”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the combination of Dubovitsky, Asghari and Kazuhisa by combining the processor is configured to determine one or more characteristics of a surface of an object at the point of reflection based at least on a spectral analysis of the reflected beam of light as taught by Asghari. One of ordinary skill in the art would have been motivated to make this modification in order to show that improves performance when an object reflecting the LIDAR output signal from the chip is located further away from the chip (see at least Para. [0024]).
Regarding claim 8, recites analogous limitations that are present in claim 1, therefore claim 8 would be rejected for the similar reasons above.
Regarding claim 9, recites analogous limitations that are present in claim 3, therefore claim 9 would be rejected for the similar reasons above.
Regarding claim 10, recites analogous limitations that are present in claim 4, therefore claim 13 would be rejected for the similar reasons above.

Regarding claim 13, recites analogous limitations that are present in claim 7, therefore claim 13 would be rejected for the similar reasons above.
Claim(s) 2 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubovitsky, Asghari and Kazuhisa as applied to claims 1 and 8 above, and further in view of Zhu et al. (US 2014/0333468).  
Regarding claim 2,  the combination of Dubovitsky, Asghari and Kazuhisa teaches the lidar sensor of Claim 1. The combination of Dubovitsky, Asghari and Kazuhisa does not explicitly teach wherein the lidar sensor is configured to accurately determine distances over 10 meters.
	However, in the same field endeavor, Zhu teaches
	the lidar sensor is configured to accurately determine distances over 10 meters (see at least Para. [0075], “The maximum distance sensitivity can be determined according to the maximum time delay the associated optical sensors wait for a return reflected signal following each pulse emission, which can itself be set according to the anticipated signal strength of a reflected signal at a particular distance given ambient lighting conditions, intensity of the emitted pulse, predicted reflectivity of environmental features, etc. In some examples, the maximum distance can be approximately 60 meters, 80 meters, 100 meters, or 150 meters, but other examples are possible for particular configurations of the LIDAR device and associated optical sensors”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Dubovitsky, Asghari and Kazuhisa by combining the lidar sensor is configured to accurately determine distances over 10 meters as taught by Zhu. One would be motivated to make this modification in order to may assist or improve an analysis of the spatial-point data by allowing for organizing the spatial-point data into a meaningful order (see at least Para. [0077]).
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubovitsky, Asghari and Kazuhisa, and in view of Maierhofer (US 2010/0318319).
Regarding claim 5, the combination of Dubovitsky, Asghari and Kazuhisa teaches the lidar sensor of Claim 1. The combination of Dubovitsky, Asghari and Kazuhisa teaches wherein the processor is configured to determine the sidelobe width…, however neither reference explicitly teach …using at least a best-fit algorithm.
	However, in the same field of endeavor, Maierhofer teaches
	 …using at least a best-fit algorithm (see at least Para. [0039], “In the case of a target whose geometry is known, the relative position of the target with regard to the laser distance measurement device (from which that with regard to the laser projector is also obtained) can be calculated by means of measuring multiple measurement points on the target (for example using a “best fit algorithm). Since the position of the retroreflector on the target is also previously known and thus can be calculated precisely, in terms of its spatial position, here again, a method for precise calibration of the laser projector is made available, which avoids errors to a particular degree” and Para. [0049], “If one now places the measurement points P1, . . . . P5 that have been obtained into a coordinate system, then one can determine the spatial position of the installation surface 15, whose geometry is previously known, relative to the laser distance measurement device 3, within the coordinate system, by means of a “best fit algorithm, thereby also making it possible—Vice versa— to calculate the relative spatial position of the laser distance measurement device 3 with regard to the installation surface”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Dubovitsky, Asghari and Kazuhisa by combining …using at least a best-fit algorithm as taught by Maierhofer. One would be motivated to make this modification in order to improve the prediction accuracy which perform similar results.
Regarding claim 11, recites analogous limitations that are present in claim 5, therefore claim 11 would be rejected for the similar reasons above.
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubovitsky, Asghari and Kazuhisa, and in view of Tiwari et al. (US 2018/0102858).
Regarding claim 12, the combination of Dubovitsky, Asghari and Kazuhisa teaches the method of Claim 8. The combination of Dubovitsky, Asghari and Kazuhisa teaches wherein the sidelobe width is determined…however, neither reference explicitly teach …using at least a machine-learning algorithm.
	The pertinent art Tiwari teaches
	…using at least a machine-learning algorithm (see at least Para. [0118], “using already associated illuminance measurement data and a machine learning algorithm to classify all the new point-in-time measurements”).
***Examiner notes that the Tiwari reference was brought in to teach one …using at least a machine-learning algorithm in correlation measurement data (i.e., sidelobe width, area, profile, etc.)***
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Dubovitsky, Asghari and Kazuhisa by combining …using at least a machine-learning algorithm as taught by Tiwari. One would be motivated to make this modification in order to perform similar results.
Regarding claim 12, recites analogous limitations that are present in claim 6, therefore claim 12 would be rejected for the similar reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663